based on an erroneous interpretation of the controlling law and did not
                      reach the other issues colorably asserted. Accordingly, we
                                    REVERSE the order granting the motion to dismiss AND
                      REMAND for proceedings consistent with this order.




                                                                   Pickering


                                                                                              J.
                                                                   Saitta



                      PARRAGUIRRE, J., concurring:
                                    For the reasons stated in the SFR Investments Pool 1, LLC v.
                      U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                      that respondent lost its lien priority by virtue of the homeowners
                      association's nonjudicial foreclosure sale. I recognize, however, that SFR
                      Investments    is now the controlling law and, thusly, concur in the
                      disposition of this appeal.


                                                                            ct._5r            J.
                                                                   Parraguirre




                      cc:   Hon. Michael Villani, District Judge
                            Law Offices of Michael F. Bohn, Ltd.
                            Wright, Finlay & Zak, LLP/Las Vegas
                            Eighth District Court Clerk


SUPREME COURT
         OF
      NEVADA
                                                           2
((3) 1947A    4e4A,